Judgment, Supreme Court, New York County (Harold B. Beeler, J., at plea and initial plea withdrawal motion; Gregory Carro, J., at subsequent plea withdrawal motions and sentence), rendered October 9, 2002, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The record establishes that defendant pleaded guilty knowingly, intelligently and voluntarily. Both the plea and sentencing courts properly denied defendant’s motions to withdraw his plea, since his assertions of innocence were contradicted by his plea allocution, and since the codefendant’s affidavit, which *262made conclusory assertions that defendant did not knowingly possess the drugs at issue, had little or no exculpatory value. Under the circumstances, the plea and sentencing courts properly made their respective determinations upon written submissions, and no further inquiry was necessary (see People v Frederick, 45 NY2d 520 [1978]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.